UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6087



FREDDY C. PEREZ,

                                              Plaintiff - Appellant,

          versus


DOUGLAS VEENEY, Sgt. @ Polk Youth Institution,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:04-ct-00911-BO)


Submitted: May 31, 2007                          Decided:   June 7, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddy C. Perez, Appellant Pro Se. Elizabeth F. Parsons, North
Carolina Department of Justice, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Freddy   C.   Perez   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.             Perez v.

Veeney, No. 5:04-ct-00911-BO (E.D.N.C. Jan. 3, 2007).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -